F I L E D
                                                               United States Court of Appeals
                                                                       Tenth Circuit
                    UNITED STATES CO URT O F APPEALS
                                                                      August 28, 2006
                                 TENTH CIRCUIT                    Elisabeth A. Shumaker
                                                                      Clerk of Court


 U N ITED STA TES O F A M ER ICA,

               Plaintiff - Appellee,                    No. 05-4323
          v.                                             (D. Utah)
 EDWA RD W ILLIAM FISCHER,                      (D.C. No. 2:05-CR-108-DB)

               Defendant - Appellant.



                            OR D ER AND JUDGM ENT *


Before HA RTZ, EBEL, and T YM KOVICH, Circuit Judges.


      Edward W illiam Fischer was sentenced to 38 months’ imprisonment after

pleading guilty to possession of a firearm and ammunition by a convicted felon.

His counsel has filed an Anders brief, see Anders v. California, 386 U.S. 738

(1967), and a motion to withdraw as counsel. The brief raises three issues: (1)

whether M r. Fischer knowingly waived his rights under Article III of the



      *
       After examining the briefs and appellate record, this panel has determined
unanimously to honor the parties’ request for a decision on the briefs without oral
argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and
collateral estoppel. The court generally disfavors the citation of orders and
judgments; nevertheless, an order and judgment may be cited under the terms and
conditions of 10th Cir. R. 36.3.
Interstate Agreement on Detainers (IAD), see 18 U.S.C. App’x § 2, Art. III; (2)

whether M r. Fischer w aived his rights under A rticle IV (e) of the IA D, see id. at

Art. IV(e); and (3) ineffective assistance of counsel. The brief explains, however,

why the three issues have no merit. W e have jurisdiction under 28 U.S.C. § 1291.

After reviewing the record, we agree that there are no meritorious issues for

appeal, grant the motion to withdraw, and dismiss the appeal.

      On February 24, 2005, M r. Fischer was indicted in the United States

District Court for the District of Utah for possessing a firearm and ammunition

after conviction of a felony, in violation of 18 U.S.C. § 922(g)(1). At the time, he

was in Utah state prison on an unrelated charge. Federal authorities placed a

detainer on M r. Fischer, and on M arch 24 he was brought before a federal

magistrate judge. At that appearance M r. Fischer was appointed counsel and

pleaded not guilty to the charge. A jury trial was scheduled for M ay 31, 2005.

Under Article IV(e) of the IAD, a prisoner is entitled to dismissal with prejudice

of the federal indictment if he is returned to state custody before his federal trial;

but M r. Fischer and his attorney signed a waiver of this right. M r. Fischer was

remanded to the custody of the Utah Board of Pardons and Parole.

      Before the scheduled trial date, counsel for M r. Fischer requested a

continuance to explore a plea agreement with the government. At a status

conference on August 10, 2005, a new trial date of September 26, 2005, was set

and the government requested an order excluding the time between the two trial

                                           -2-
dates for purposes of the Speedy Trial Act. On September 19, 2005, M r. Fischer

filed a pro se “M otion for disposition” claiming that he had been denied his right

under the IAD to receive a trial within 180 days of the lodging of the federal

detainer against him. The district court issued an order excluding the time

between the two trial dates from the speedy-trial computation. On September 26,

2005, M r. Fischer changed his plea to guilty. On O ctober 20 he filed a pro se

motion to strike his plea on a number of grounds, including denial of his right

under Article III of the IAD to a trial within 180 days of his request for

disposition. On December 5 the court denied that motion, denied as moot the

motion for disposition, and sentenced M r. Fischer to 38 months’ imprisonment.

      M r. Fischer appealed. His counsel filed an Anders brief, and M r. Fischer

filed a brief handwritten response stating that he had not agreed to the trial

continuance and that the real reason for the continuance was the judge’s absence.

      The first issue presented by the Anders brief is w hether M r. Fischer validly

waived his rights under Article III of the IAD, which provides a mechanism to

ensure that a prisoner is granted a speedy trial. See 18 U.S.C. App’x § 2, Art. III.

This claim lacks merit. There is no contention that the original trial date of

M ay 31, 2005, was untimely. The trial was continued to September 26, 2005, at

the request of M r. Fischer’s counsel, to provide time to explore a plea agreement

with the government. This request effectively waived his right under the IAD to

complain of the delay. See New York v. Hill, 528 U.S. 110, 115 (2000) (waiver of

                                          -3-
speedy-trial right under IAD is effected when counsel requests continuance of

trial date). Even if M r. Fischer is correct in saying that he was not consulted

regarding the continuance and that the reason for the continuance was the judge’s

trip to Vietnam, our resolution of this claim would not be affected. See id. at

114-15 (“For certain fundamental rights, the defendant must personally make an

informed waiver. For other rights, however, waiver may be effected by action of

counsel. . . . Scheduling matters are plainly among those for which agreement by

counsel generally controls.” (internal citations omitted)).

       The second issue presented by the Anders brief is whether M r. Fischer

waived his rights under Article IV(e) of the IAD, which might entitle M r. Fischer

to a dismissal of the indictment on the ground that he was returned to Utah state

custody before being tried on the federal indictment. This claim is frivolous. O n

M arch 24, 2005, M r. Fischer signed a waiver of his rights under Article IV(e) of

the IA D .

       The Anders brief also raises the possibility that M r. Fischer’s previous

counsel may have rendered ineffective assistance. But an ineffective-assistance-

of-counsel claim should be brought in a collateral proceeding rather than on direct

appeal. See United States v. Galloway, 56 F.3d 1239, 1240 (10th Cir. 1995)

(“Ineffective assistance of counsel claims should be brought in collateral

proceedings, not on direct appeal.”).




                                          -4-
      W e AFFIRM the judgment and GRANT counsel’s motion for w ithdrawal.

M r. Fischer’s motion for appointment of new counsel is DENIED.

                                    ENTERED FOR THE COURT


                                    Harris L Hartz
                                    Circuit Judge




                                      -5-